Dismiss and Opinion Filed August 18, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00527-CR

                         VICTOR CANO, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F21-53813-Y

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      Victor Cano was indicted for assault family violence by impeding breathing

or circulation with a previous conviction, enhanced by a prior felony conviction,

making his offense punishable as a first-degree felony. On May 19, 2022, appellant

entered into a plea agreement with the State, agreeing to plead guilty and waive his

right to appeal in exchange for the State recommending a cap of 20 years

punishment. That same day, the trial court found appellant guilty as charged and

assessed punishment at 6 years in prison. The clerk’s record contains a certification
of appellant’s right to appeal which states “this is not a plea-bargain case, and the

defendant has the right to appeal.”

      After reviewing the clerk’s record, the Court had questions concerning its

jurisdiction and requested counsel for both parties to file a letter brief addressing

whether the Court has jurisdiction over the appeal. Appellant’s counsel did not

respond; however, the State filed a letter brief, agreeing that the Court does not have

jurisdiction.

      Two basic kinds of plea bargains affect punishment: (1) sentence bargaining

and (2) charge bargaining. Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App.

2003). Sentence bargaining may be for binding or nonbinding recommendations to

the court on sentences, including a recommended cap on a sentence or the State's

agreement to drop an enhancement paragraph thereby reducing the punishment

range. See id. Charge bargaining involves questions of whether the defendant will

plead guilty to the offense that has been alleged or to a lesser or related offense and

whether the prosecutor will dismiss or refrain from bringing other charges. Id. Both

sentence bargaining and charge bargaining affect punishment and constitute plea

bargain agreements under appellate rule 25.2. See id.; TEX. R. APP. P. 25.2(a)(2).

      In this case, appellant pleaded guilty in exchange for the State’s agreement to

recommend a cap of 20 years punishment. Although the plea agreement referred to

this as an “open plea” because there was no set agreement on the amount of time

appellant would serve, it is a plea bargain because the State agreed to cap

                                         –2–
punishment. See Shankle, 119 S.W.3d at 813. Therefore, the trial court’s certification

stating this is not a plea bargain is defective. See Dears v. State, 154 S.W.3d 610,

613 (Tex. Crim. App 2005) (rule 25.2 requires recitations in certificate to be true and

supported by record).

      Under rule 25.2, appellant may appeal only (1) those matters raised by written

motion filed and ruled on before trial, (2) after getting the trial court’s permission to

appeal, and (3) where the specific appeal is expressly authorized by statute. See TEX.

R. APP. P. 25.2(a)(2). Here, the clerk’s record shows the only written order ruled on

before trial was an order holding the bond insufficient which, following appellant’s

conviction, is moot. Appellant did not receive the trial court’s permission to appeal,

and nothing in the record suggests there is specific statutory authorization that would

authorize an appeal in this case. Under these circumstances, we conclude we lack

jurisdiction.

      We dismiss this appeal.




                                             /Erin A. Nowell//
                                             ERIN A. NOWELL
220527f.u05                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                          –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

VICTOR CANO, Appellant                       On Appeal from the Criminal District
                                             Court No. 7, Dallas County, Texas
No. 05-22-00527-CR         V.                Trial Court Cause No. F21-53813-Y.
                                             Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                 Justices Partida-Kipness and
                                             Pedersen, III participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 18th day of August, 2022.




                                       –4–